DETAILED ACTION
The following is a FINAL office action upon examination of the application number 17/144211. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 9, and 10 have been amended. 
Claims 11 and 12 are new.
Claims 1, 2, and 4-12 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1, 2, 4-8, 11, and 12 are directed to a system comprising circuitry (including a processor as per page 21 of the Spec.); thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claim 9 is directed to a method; thus this claim is directed to a process, which is one of the 
(Step 2A) The claims recite an abstract idea instructing how to assign and manage the completion of workflow tasks by resources, which is described by claim limitations reciting: acquiring schedule information indicating a schedule of a specific person, the specific person being to perform a specific task in a workflow, the specific task being required to be performed at a specific place; 35determining, based on the acquired schedule information, at least one period of time 24Client Ref. No. FN202004581 in which the specific person is at the specific place and available for performing the specific task; and transmitting information on the at least one period of time to an applicant of the workflow, acquiring … information on a deadline for the specific task: and … determining, based on the acquired schedule information, the at least one period of time of which an end corresponds to the deadline for the specific task. The identified recited limitations in the claims describing assigning and managing the completion of workflow tasks by resources (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and managing personal behavior or, alternatively, the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper. Dependent claims 5, 11, and 12 recite limitations that further narrow assigning and managing the completion of workflow tasks by resources (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 1 (the circuity; and terminal device used by an applicant), claim 8 (the terminal device including terminal device circuitry; display; and input device), claim 9 (the terminal device used by an applicant), and claim 10 (the non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method; and terminal device used by an applicant), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level 
Additional elements reciting transmit information … to a terminal device and acquiring, from the terminal device used by the applicant of the workflow do not provide and improvement and only add extra-solution activities (data output and data gathering). Additional elements reciting automatically determining do not provide and improvement and only add computer implementation of the abstract idea. Additional elements in claims 2, 4, 6, 7, and 8 related to transmitting information and displaying information add additional elements that do not yield an improvement to the computer or to the technology; further, these additional elements only add insignificant extra-solution activities. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements in the dependent claims related to transmitting and displaying information do not provide. The courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The courts have also found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0177064 (Lepine); in view of US 10089144 (Nagpal).

As per claim 1, Lepine teaches: a workflow management device, comprising 5circuitry configured to acquire schedule information indicating a schedule of a specific person, the specific person being to perform a specific task in a workflow, the specific task being required to be performed8=at a specific place; ([0115] … or example, analytics platform 220 may identify a worker to perform a task by matching training and/or qualification levels of the worker, a location of the worker, a work schedule of the worker, a job title of the worker, or the like, to information associated with the task, such as training and/or qualification requirements associated with the task, a location of equipment 215 associated with the task, a deadline to complete the task, or the like)
determine, based on the acquired schedule information, at least one period of 10time in which the specific person is at the specific place and available for performing the specific task, the at least As another example, the worker information may include task information that relates to a task to be performed by the worker, being performed by the worker, or scheduled for performance by the worker. In some implementations, the task information may include timing information (e.g., a time the worker started or is to start the task, a time that the worker completed or is to complete the task) [0104] In some implementations, based on the analysis result, analytics platform 220 may automatically generate a schedule associated with the set of tasks (e.g., based on worker availability and capability, part and/or tool availability, priority and/or value of the set of tasks, or the like), create a reservation for a tool and/or a part associated with the task, or the like. For example, analytics platform 220 may generate a schedule for the performance of the above task [0115] … or example, analytics platform 220 may identify a worker to perform a task by matching training and/or qualification levels of the worker, a location of the worker, a work schedule of the worker, a job title of the worker, or the like, to information associated with the task, such as training and/or qualification requirements associated with the task, a location of equipment 215 associated with the task, a deadline to complete the task, or the like)
transmit information on the at least one period of time to a terminal device used by an applicant of the workflow ([0025] … As shown, the analytics platform may provide the work packages to worker devices corresponding to workers that have been assigned to perform the respective tasks. For example, as shown, the analytics platform may provide a task 1 work package to worker device 3 that is carried by a worker assigned to perform task 1, and may provide a task X work package to worker device 5 that is carried by a worker assigned to perform task X.)
acquire from the terminal device used by the applicant workflow,( [0073] … analytics platform 220 may receive the nuclear plant information from one or more worker devices 210 ) information on a deadline for the specific task; and ([0061] … the task information may include timing information (e.g., a time the worker started or is to start the task, a time that the worker completed or is to complete the task) [0115] …information associated with the task, such as training and/or qualification requirements associated with the task, a location of equipment 215 associated with the task, a deadline to complete the task, or the like).

Although not explicitly taught by Lepine, Nagpal teaches: acquire …, information on a deadline for the specific task; and (Col 11 ln 57-59 use a job specification database 412 to retrieve a time-to-finish value for each job (finish deadline time 410))
automatically determine, based on the acquired schedule information, the at least one period of time of which an end corresponds to the deadline for the specific task (Col 11 ln 57-59 use a job specification database 412 to retrieve a time-to-finish value for each job (finish deadline time 410) Col 9 ln 13-20 just-in-time finish schedule 202 that maximally-packs resource allocations based on predicted available resources. As shown, given 126 demanded resource units, 80 units are packed into the time slot from time T.sub.2 to time T.sub.3 (e.g., to finish just in time), 60 units are packed into the time slot beginning at time T.sub.1, and the remaining 6 units are packed into time slot T.sub.0.).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Nagpal with the motivation of applying just in time finish scheduling (Nagpal col 9 ln 13-20). Further, one of ordinary skill in the art would have recognized that applying the teachings of Nagpal to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow scheduling of tasks such that there are completed just in time (deadline).

As per claim 4, Lepine teaches: wherein the circuitry 30further acquires, from a different terminal device used by the specific person, a completion notification indicating completion of the specific task, and registers the completion in workflow information ([0004] … information may be provided by a plurality of worker devices or a plurality of sensors associated with the equipment [0061] … the task information may include timing information (e.g., a time the worker started or is to start the task, a time that the worker completed or is to complete the task), a date associated with the task, information that identifies the task and/or the associated equipment 215, information that identifies a tool and/or a part needed for the task, progress information associated with a task being performed  [0055] … information may be obtained via worker device 210 [0056] As another example, the operational information may include maintenance information that describes a maintenance task (e.g., being performed, to be performed, previously performed) on equipment 215 in the nuclear plant, such as information that identifies the task, information that indicates progress of the task, information that identifies a date that the task was completed).

As per claim 5, Lepine teaches: 35wherein the circuitry determines the specific task that is required to be performed at 23Client Ref. No. FN202004581the specific place from a plurality of tasks set in the workflow ([0033] … providing information associated with the analysis result to worker devices 205, equipment 215, or another device (e.g., such that an action is performed, a task is scheduled, a part is ordered, information is provided to worker device 210, or the like). [0061] As another example, the worker information may include task information that relates to a task to be performed by the worker, being performed by the worker, or scheduled for performance by the worker. In some implementations, the task information may include timing information (e.g., a time the worker started or is to start the task [0115] … identify a worker to perform a task by matching training and/or qualification levels of the worker, a location of the worker, a work schedule of the worker, a job title of the worker, or the like, to information associated with the task, such as training and/or qualification requirements associated with the task, a location of equipment 215 associated with the task [0025] … the analytics platform may provide a task 1 work package to worker device 3 that is carried by a worker assigned to perform task 1, and may provide a task X work package to worker device 5 that is carried by a worker assigned to perform task X.)

As per claim 6, Lepine teaches: wherein the specific place includes one or more types of places, ([0068] … an item of environmental information may include information that identifies an area of the nuclear plant corresponding to the item of environmental information (e.g., a room number, a plant area number, a floor number). [0115] … information associated with the task, such as training and/or qualification requirements associated with the task, a location of equipment 215 associated with the task)
5wherein the specific person is one or more specific persons, and ([0115] … example, analytics platform 220 may identify a worker to perform a task by matching training and/or qualification levels of the worker, a location of the worker, a work schedule of the worker, a job title of the worker, or the like, to information associated with the task, such as training and/or qualification requirements associated with the task, a location of equipment 215 associated with the task, a deadline to complete the task, or the like. In some implementations, analytics platform 220 generate a set of scores corresponding to a set of workers, where each score represents a level of compatibility between the worker and the task. Here, analytics platform 220 may identify a worker, of the set of workers, to perform the task)
wherein the circuitry acquires the schedule information of each of the one or more specific persons, and ([0115] … example, analytics platform 220 may identify a worker to perform a task by matching training and/or qualification levels of the worker, a location of the worker, a work schedule of the worker, a job title of the worker, or the like, to information associated with the task, such as training and/or qualification requirements associated with the task, a location of equipment 215 associated with the task, a deadline to complete the task, or the like. In some implementations, analytics platform 220 generate a set of scores corresponding to a set of workers, where each score represents a level of compatibility between the worker and the task. Here, analytics platform 220 may identify a worker, of the set of workers, to perform the task [0098] …the maintenance value model may be designed to receive as an input worker information (e.g., in order to determine capability and/or availability of workers to perform the task) [0104] …analytics platform 220 may automatically generate a schedule associated with the set of tasks (e.g., based on worker availability and capability, part and/or tool availability, priority and/or value of the set of tasks, or the like))
determines, based on the acquired schedule information, at least one period of 10time for each of the one or more specific persons, the at least one period of time including one or more time slots in which a corresponding specific person is at one of the one or more types of places and available for performing the specific task in the workflow, 
and ([0024] …a schedule for performing the X tasks (e.g., including a date and/or time that each task is to be performed), information that identifies workers to be assigned to each of the set of X tasks [0115] … example, analytics platform 220 may identify a worker to perform a task by matching training and/or qualification levels of the worker, a location of the worker, a work schedule of the worker, a job title of the worker, or the like, to information associated with the task, such as training and/or qualification requirements associated with the task, a location of equipment 215 associated with the task, a deadline to complete the task, or the like. In some implementations, analytics platform 220 generate a set of scores corresponding to a set of workers, where each score represents a level of compatibility between the worker and the task. Here, analytics platform 220 may identify a worker, of the set of workers, to perform the task [0104] …analytics platform 220 may automatically generate a schedule associated with the set of tasks (e.g., based on worker availability and capability, part and/or tool availability, priority and/or value of the set of tasks, or the like))
transmits information on the at least one period of time for each of the one or 15more specific persons, to the terminal device used by the applicant of the workflow ([0025] …the analytics platform may provide a task 1 work package to worker device 3 that is carried by a worker assigned to perform task 1, and may provide a task X work package to worker device 5 that is carried by a worker assigned to perform task X. [0074] …worker device 210 may receive input in association with a work package provided to worker device 210 (e.g., such that the worker may input and/or gather nuclear plant information relevant to an assigned task)

As per claim 7, Lepine teaches: wherein the circuitry transmits a notification to a different terminal device used by the specific person to remind the specific person to perform the specific task, the notification 20being transmitted a predetermined time before a time slot selected from the one or more time slots for performing the specific task ([0120] As yet another example, in a case where a task is to perform a controlled shutdown of equipment 215 (e.g., shut down of a reactor in response to high vibration readings for the main turbine), analytics platform 220 may provide information that causes a notification to be sent to the operator to perform the controlled shutdown of equipment 215. In this way, analytics platform 220 ensures timely shut down of equipment 215 [0122] …provide information that causes a worker to be notified of a task assignment (e.g., via worker device 210)).

As per claim 9, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above. Therefore, the same rejection applies. 

As per claim 10, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above. Therefore, the same rejection applies. Additionally, Lepine also teaches: a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method ([0045] …Memory 330 includes a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device (e.g., a flash memory, a magnetic memory, and/or an optical memory) that stores information and/or instructions for use by processor 320. [0050] Software instructions may be read into memory 330 and/or storage component 340 from another computer-readable medium or from another device via communication interface 370. When executed, software instructions stored in memory 330 and/or storage component 340 may cause processor 320 to perform one or more processes).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0177064 (Lepine); in view of US 10089144 (Nagpal); in view of US 2020/0327478 (Balusani). 

As per claim 2, although not explicitly taught by Lepine, Balusani teaches: wherein the circuitry further acquires, from the terminal device used by the applicant of the workflow, information on a time slot selected from the one or more time slots, and generates workflow information to  … receiving preferences of a first user from a first client device during a first preference selection session; sorting the plurality of time slots based on the preferences of the first user and compiling a first list of time slots; sending the first list of time slots to the first client device; receiving preferences of a second user from a second client device during a second preference selection session; sorting the plurality of time slots based on the preferences of the second user and compile a second list of time slots; sending the second list of time slots to the second client device; receiving a first user selection of a time slot from the first user during a bidding session …  assigning the time slot selected by the first user to the first user, and assigning the time slot selected by the second user to the second user. The time slots may be work shifts or vacation periods).
	It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Balusani with the motivation of assigning work to employees on different time slots (Balusani [0001]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Balusani to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow users to select a time slot in which to complete a work/task.
	

As per claim 8, Lepine teaches: the workflow management device according to claim 1; and a terminal device including terminal device circuitry … ([0029] FIG. 2 is a diagram of an example environment 200 in which systems and/or methods, described herein, may be implemented. As shown in FIG. 2, environment 200 may include one or more worker devices 210-1 through 210-A (A≧1) (herein collectively referred to as worker devices 210, and individually as worker device 210), one or more items of equipment 215-1 through 215-B (B≧1) (herein collectively and individually referred to as equipment 215), an analytics platform 220 hosted within a cloud computing environment 225, and a network 235. Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections) 25 
Although not explicitly taught by Lepine, Balusani teaches: a terminal device including terminal device circuitry configured to receive the information on the at least one period of time, display, on the display, the at least one period of time, and transmit, to the workflow management device, information on a time slot selected from the one or more time slots via an input device by the applicant ([0002] … receiving preferences of a first user from a first client device during a first preference selection session; sorting the plurality of time slots based on the preferences of the first user and compiling a first list of time slots; sending the first list of time slots to the first client device; receiving preferences of a second user from a second client device during a second preference selection session; sorting the plurality of time slots based on the preferences of the second user and compile a second list of time slots; sending the second list of time slots to the second client device; receiving a first user selection of a time slot from the first user during a bidding session …  assigning the time slot selected by the first user to the first user, and assigning the time slot selected by the second user to the second user. The time slots may be work shifts or vacation periods [0022] …The work shift scheduling program 204 may be loaded into memory 216 and executed by a processor 212 of the server computing device 200 to perform one or more methods and processes for scheduling work shifts. At least a client computer device 12 and a client computer device 14 communicate with the server computing device 200 through a physical connection or through a wireless connection, such as via a network 16. Any suitable network connections may be used.) [0051] … the client device receives from the server the list of sorted time slots sorted based on the preferences of the given user, and displays the sorted time slots. At 522, during the live bidding time window, the client device receives a given user input of a time slot selection among the time slots included in the list during a live bidding time window, and sends the time slot selection to the server during the live bidding time window [0008] FIG. 4 shows an illustration of an example user interface that the user interacts with during the preference time window of the shift scheduling program according to an embodiment of the present disclosure. [0009] FIG. 5 shows an illustration of an example user interface that the user interacts with during the live bidding time window of the shift scheduling program according to an embodiment of the present disclosure).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Balusani with the motivation of assigning work to employees on different time slots (Balusani [0001]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Balusani to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow users to select a time slot in which to complete a work/task.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0177064 (Lepine); in view of US 10089144 (Nagpal); in view of US 2021/0142237 (Niisato).

As per claim 11, although not explicitly taught by Lepine, Niisato teaches: wherein the specific task in an approval process ([0066] FIG. 14 is a representative screen diagram of another task contents display screen 766 displayed on the display of the terminal at the service desk. In a case where an approval task 756 is selected in the flow contents display area 750 of FIG. 12, the task contents display screen 766 of FIG. 14 is displayed).
One of ordinary skill in the art would have recognized that applying the teachings of Niisato to the system of Lepine would have yielded predictable results and doing so would have 

As per claim 12, Lepine teaches: the specific place … ([0066] …As another example, an item of operational information may include information that identifies a location of equipment 215 (e.g., a room number, an area of the nuclear plant, or the like). [0115] … For example, analytics platform 220 may identify a worker to perform a task by matching training and/or qualification levels of the worker, a location of the worker, a work schedule of the worker, a job title of the worker, or the like, to information associated with the task, such as training and/or qualification requirements associated with the task, a location of equipment 215 associated with the task, a deadline to complete the task, or the like).

Although not explicitly taught by Lepine, Niisato teaches: an office ([0002] …systems that makes IT available in the business of firms, government offices, and public organizations).
One of ordinary skill in the art would have recognized that applying the teachings of Niisato to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a task location to be an office.

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 101, Applicant argues that the claims are not directed to an abstract idea. 
Examiner disagrees. The identified recited limitations in the claims describing assigning and managing the completion of workflow tasks by resources (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and managing personal behavior or, alternatively, the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper.
Additional elements reciting transmit information … to a terminal device and acquiring, from the terminal device used by the applicant of the workflow do not provide and improvement and only add extra-solution activities (data output and data gathering). Additional elements reciting automatically determining do not provide and improvement and only add computer implementation of the abstract idea. Additional elements in claims 2, 4, 6, 7, and 8 related to transmitting information and displaying information add additional elements that do not yield an improvement to the computer or to the technology; further, these additional elements only add insignificant extra-solution activities. These additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Examiner maintains that the recitation of circuitry does not take the claim limitations out of mental process or methods of organizing human activity groupings. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite an inventive concept.
Examiner respectfully disagrees. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting transmit information … to a terminal device and acquiring, from the terminal device used by the applicant of the workflow do not provide and improvement and only add extra-solution activities (data output and data gathering). The courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The courts have also found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). Additional elements reciting automatically determining do not provide and improvement and only add computer implementation of the abstract idea. When taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The claims in Amdocs were found to be directed to an abstract idea and were eligible because they contained an eligible inventive concept. The decision relied heavily in a specific definition of the term "enhance" in the claims (i.e. the District Court’s reading of ‘in a distributed Amdocs entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). Further, the Court in Amdocs, found that while the solution required arguably generic components, including network devices and “gatherers” which “gather” information; the claim’s ‘enhancing’ limitation necessarily required that these generic components operate in an unconventional manner to achieve an improvement in computer functionality; the enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers working together in a distributed manner. In contrast, the features in present claims reciting transmit information to a terminal device and acquiring from a terminal device only amount to data output/gathering, and automatically determining only amounts to computer implementation. The additional elements in the present claims do not operate in an unconventional manner. 
	The claims in BASCOM were directed to a system for filtering content retrieved from an Internet computer network, comprising a local client computer and a remote ISP server that implements at least one filtering scheme and a plurality of sets of logical filtering elements. The Federal Circuit described the concept of filtering content as an abstract idea and a method of organizing human behavior, similar to concepts previously found to be abstract. The Federal Circuit found that the elements, in combination, amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. Examiner finds that the present rejected claims are different than those in BASCOM where the claims where directed to the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user; in contrast, circuity and terminal device used by an applicant do not provide a non-conventional arrangement of additional elements analogous to the claims in BASCOM. The claims in BASCOM were found to contain more than the abstract idea of filtering content along with the requirement to perform it on the Internet or perform it on a set of genetic computer components; none of recited hardware in the present claims offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment. When taken as an ordered combination, the ordered combination of the claimed elements adds nothing that is not already present when the elements are taken individually.
Examiner further finds that the present claims are also different than the eligible claims in Example 35 because the present claims do not recite analogous steps performed in a non-conventional and non-generic way. In Example 35, the combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer’s identity by matching identification information describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification, such as entering a PIN. In contrast, the recited present claims describe a conventional sequence of events conducted when assigning and managing the completion of workflow tasks by resources. 

With respect to the rejection under 35 USC 102, Applicant argues that the art of record does not disclose the amended limitations.
Examiner disagrees. The Applicant’s arguments are directed to newly amended features; additional search has been conducted and the rejection has been updated to address said amendments. See updated Claim Rejections - 35 USC § 103 above now also relying on Nagpal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0374015 (Roos) – discloses different types of tasks associated with approval processes ([0090]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683